Citation Nr: 0418783	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.  

This case comes to the Board of Veterans' Appeals (BVA) on 
appeal from a June 2002 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for diabetes 
mellitus, type II.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam. 

2.  The veteran's diabetes mellitus, type II, is not of 
service origin, to include being manifested to a compensable 
degree within one year following the veteran's discharge from 
service, nor is it related to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, the VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2001, July 2002, and 
March 2004.  The veteran was told of the requirements to 
establish a successful claim for service connection.  He was 
also advised of his and VA's respective duties, and asked to 
submit information and/or evidence in his possession 
pertaining to the claim to the RO.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The December 2001 and 
July 2002 letters were also sent to the veteran prior to the 
RO's initial adjudication of the claim in June 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained the veteran's service medical 
records and private treatment records regarding his claim.  
The RO also sought verification of the veteran having been 
ashore in Vietnam.  The veteran has not pointed to any 
additional information or evidence that could verify service 
in Vietnam and has admitted not having served ashore in 
Vietnam.  There is no indication of any additional relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a VA examination or a medical opinion has not 
been provided, but the Board finds that such was not 
necessary to make a decision on the claim because the 
evidence does not indicate that diabetes mellitus may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).    

Accordingly, VA's duty to notify and assist the veteran has 
been satisfied to the extent possible in this case.  Having 
determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Diabetes mellitus is a chronic disease where 
service connection would be presumed if the disease manifests 
itself to a certain degree of disability within one year of 
the veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307. 3.309 (2003).   

Under 38 U.S.C.A. § 1116, it provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (i.e. Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.  Included on this list is 
diabetes mellitus, type II.

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation on land.  
38 C.F.R. § 3.307(a)(6)(iii) (2003).  An opinion of the 
General Counsel for VA held that service on a deep-water 
naval vessel off the shores of Vietnam may not be considered 
"service in the Republic of Vietnam" for purposes of 
38 C.F.R. § 101(29)(A), and this is consistent with the 
definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii) (2003).  VAOGCPREC 27-97 (July 
23, 1997).

The veteran does not contend, nor does the evidence show, 
that diabetes mellitus had its onset during active service or 
the first post-service year.  The earliest mention of 
elevated blood sugar in his medical records occurs in an 
March 1989 Report of Medical Examination, and the earliest 
diagnosis for diabetes mellitus, type II, is in 1999.  The 
veteran's active service ended in March 1966.  Therefore, 
there is no evidence that the veteran's diabetes mellitus 
manifested itself during service or within the presumptive 
one-year period following his discharge from service.  

For this veteran to qualify under 38 U.S.C.A. § 1116, there 
must be evidence that he served ashore in Vietnam during his 
time in service.  In veteran's own statement received in 
January 2002, he admitted that he was never on shore in 
Vietnam.  He instead claims service connection based on his 
exposure to aircraft that sprayed herbicides, as well as to 
dust from the land brought by the winds, while he served on 
board an aircraft carrier, including in the coastal waters 
off Vietnam.  However, the veteran has not submitted any 
evidence that would establish exposure to herbicide on board 
the ship.  Rather, information about the ship shows that it 
conducted a series of special operations in the waters near 
Vietnam in February, March, and April 1965, presumably 
providing ASW services for the fast carriers conducting air 
strikes.  

The veteran's service records show that he served onboard the 
aircraft carrier USS Yorktown off the coast of Vietnam.  He 
was authorized to wear the Armed Forces Expeditionary Medal 
and ribbon for service in Vietnamese waters during the period 
from February 9 through February 25, 1965, while onboard the 
USS Yorktown.  However, such service does not constitute 
service in the Republic of Vietnam for purposes of 
presumption of exposure under the General Counsel's holding.  
Id.  The veteran has not brought forth any evidence that 
shows that he actually landed in Vietnam and, in fact, he has 
admitted he did not land in Vietnam.  Thus, there is no 
presumption of exposure to herbicides to establish service 
connection for diabetes mellitus, type II, pursuant to 
38 U.S.C.A. § 1116.  See VAOGCPREC 27-97 (July 23, 1997).

Nevertheless, the veteran can still establish service 
connection for diabetes mellitus, type II, with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Existing medical evidence includes the veteran's 
service medical records, post-active duty medical 
examinations for service in the reserves, and private medical 
records.  There is, however, no record of diabetes shown in 
service or manifestations of such to a compensable degree 
within one year following the veteran's discharge from 
service.  Again, the first showing of an elevated blood sugar 
was in March 1989, which is approximately 23 years following 
the veteran's discharge from service.  No medical 
professional has attributed the diagnosis of diabetes 
mellitus, type II, to the veteran's service.  Thus, there is 
a lack of competent evidence of a nexus between the post-
service diagnosis of diabetes mellitus and service.  

While the veteran has asserted that his diabetes mellitus, 
type II, was incurred in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As his representative pointed out in the March 2004 VA Form 
646, Statement of Accredited Representative in Appealed Case, 
the veteran "has yet to provide any evidence to support his 
claim."  The Board has carefully reviewed the evidence of 
record and finds, for the reasons stated above, that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, type II, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for type II diabetes mellitus is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



